DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 02/14/2022 is acknowledged. Claims 13 and 14 are amended. Claims 1-12, 19 and 20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 13-17 are under examination.

Rejections Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
The rejection of claims 13-17 under 35 U.S.C. 102(a)(1) as being anticipated by Baker is withdrawn in response to Applicant’s amendment. Specifically, Baker et al. teach kits comprising capture antibodies immobilized on a solid support (substrate) that bind to mesothelin, clusterin and CA125 (see paragraphs [0052] and [0055]; see also claims 5, 16, 20 and 21). Independent claim 13 has been amended to delete reference to mucin-16 and clusterin, thus Baker et al. no longer teaches the combination of biomarkers recited therein.

The rejection of claims 14 under 35 U.S.C. 102(a)(1) as being anticipated by Demir et al. (Lung (2016) 194:409–417) is withdrawn in response to Applicant’s amendment and upon further consideration. Specifically, instant claim 14 has been amended to delete reference to thioredoxin.

Claim Rejections - 35 USC § 112(b)	
The rejection of claims 13-17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in response to Applicant’s amendment of the claims. Claim 13 has been amended to recite “a second reagent that specifically binds to a second analyte in the protein-containing sample”. This language makes clear that the second reagent binds to a single analyte in the list. In addition, Applicant has deleted the indefinite phrase, “interacts with”. 

Claim Rejections - 35 USC § 112(a)
The rejection of claims 13-17 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in response to Applicant’s amendment of independent claim 13 to delete the phrase “interacts with”, and upon further consideration. The claims no longer read upon reagents effecting a downstream activity. In addition, although reagent encompasses an “antigen, hapten, protein, drug, metabolite, nucleic acid, ligand, receptor, enzyme, aptamer, antibody or fragment thereof, affibody, affimer, avimer, aptamer, aptide, cell, or cytokine” (see paragraph [0039]), the specification and prior art provide a reasonable number of examples of reagents that bind to the recited proteins. For instance, Brown et al. (US 2016/0041153—of record) teaches proteins as well as nucleic acids for detecting biomarkers (see paragraph [0444]-[0446]). 

Objection/Rejections Maintained/New Rejections 
Claim Objections
Claim 13 remains objected to for minor informalities. Claim 13 was objected to because “is an analyte from the group consisting of” in line 6 is missing the word “selected” between “analyte” and “from”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The rejection of claims 13-17 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more is maintained for reasons of record and the following. 

Response to Arguments
Applicant argues at pages 7-8 of the Remarks that the answer to Step 2A prong 2 is NO, listing the three possible embodiments outlined by examiner at pages 5-6 of the Office action mailed 10/12/2021:

A substrate 
A first reagent comprising an antibody conjugated to a detection agent
A second reagent;
Or:
A substrate 
A first reagent 
A second reagent comprising an antibody conjugated to a detection agent;
Or:
A substrate 
A first reagent comprising an antibody conjugated to a detection agent.
A second reagent comprising an antibody conjugated to a detection agent.

Applicant asserts that each of these embodiments recites a non-naturally occurring product and cites MPEP 2106.04 and 2106.04(c) to support the contention that if the claim recites subject matter that has markedly different characteristics, the answer to prong 2 of Step 2A of the analysis is NO.

This argument has been fully considered but is not found persuasive. According to MPEP 2106.03, “[a] claim whose BRI covers both statutory and non-statutory embodiments embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter. While each possible embodiment encompasses some non-naturally occurring subject matter, two of the three embodiments also encompass non-naturally occurring subject matter, thus the claim as a whole is directed to a judicial exception. See also MPEP 2106 (II), which instructs that “[it] is essential that the broadest reasonable interpretation (BRI) of the claim be established prior to examining a claim for eligibility.”
The BRI sets the boundaries of the coverage sought by the claim and will influence whether the claim seeks to cover subject matter that is beyond the four statutory categories or encompasses subject matter that falls within the exceptions…
Claim interpretation affects the evaluation of both criteria for eligibility. For example, in Mentor Graphics v. EVE-USA, Inc., 851 F.3d 1275, 112 USPQ2d 1120 (Fed. Cir. 2017), claim interpretation was crucial to the court’s determination that claims to a "machine-readable medium" were not to a statutory category. In Mentor Graphics, the court interpreted the claims in light of the specification, which expressly defined the medium as encompassing "any data storage device" including random-access memory and carrier waves. Although random-access memory and magnetic tape are statutory media, carrier waves are not because they are signals similar to the transitory, propagating signals held to be non-statutory in Nuijten. 851 F.3d at 1294, 112 USPQ2d at 1133 (citing In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007)). Accordingly, because the BRI of the claims covered both subject matter that falls within a statutory category (the random-access memory), as well as subject matter that does not (the carrier waves), the claims as a whole were not to a statutory category and thus failed the first criterion for eligibility.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

With regard to the second criterion for eligibility, the Alice/Mayo test, claim interpretation can affect the first part of the test (whether the claims are directed to a judicial exception). For example, the patentee in Synopsys argued that the claimed methods of logic circuit design were intended to be used in conjunction with computer-based design tools, and were thus not mental processes. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1147-49, 120 USPQ2d 1473, 1480-81 (Fed. Cir. 2016). The court disagreed, because it interpreted the claims as encompassing nothing other than pure mental steps (and thus falling within an abstract idea grouping) because the claims did not include any limitations requiring computer implementation.

Since the claims encompass non-statutory subject matter in at least two of the three possible embodiments under the BRI, the claims are properly evaluated for compliance with 35 USC 101. In the instant case, the claims encompass two embodiments in which the kit comprises a reagent, namely, an “antigen, hapten, protein, drug, metabolite, nucleic acid, ligand, receptor, enzyme, aptamer, antibody or fragment thereof, affibody, affimer, avimer, aptamer, aptide, cell, or cytokine” (see paragraph [0039] of the instant specification), and thus comprise a naturally occurring product that does not differ markedly from the naturally occurring form.
Note, however, the rejection could be overcome by amending claim 13 to recite “the first and second reagent comprise an antibody conjugated to a detection agent.”

Applicant argues at p. 8 of the Remarks that in addition to the fact that the claim recites non-natural subject matter, “one of the points of novelty of claim 13 pertains to the unique combination of the reagents in the kit. Applicant also states that “reference to specific antibodies conjugated to a detection agent cannot be viewed as merely conventional.”

This argument has been fully considered, but is not found persuasive. The combination of reagents that specifically bind mesothelin in combination with other agents were conventional in the art. See, for instance, Demir et al., who teach that mesothelin and thioredoxin are suitable biomarkers for detecting mesothelioma and that ELISA kits, which contain both capture reagents and substrates onto which the reagents are immobilized, were used to measure serum levels of these biomarkers (see abstract; p. 411, right column, 1st paragraph; p. 412, Table 2). Further, even if Applicant were the first to place the naturally occurring reagents that bind the recited proteins into a kit, the issue is whether the instant claims are patentable under 35 USC § 101 not 35 USC
§ 102 or 103. In Diamond v. Diehr, 450 U.S. 175, 188-92, 101 S. Ct. 1048, 1058-59, 67 L. Ed. 2d 155 (1981 ) (Diamond), it stated that “[t]he ‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter”:
It has been urged that novelty is an appropriate consideration under § 101. Presumably, this argument results from the language in § 101 referring to any “new and useful” process, machine, etc. Section 101, however, is a general statement of the type of subject matter that is eligible for patent protection “subject to the conditions and requirements of this title.” Specific conditions for patentability follow and § 102 covers in detail the conditions relating to novelty. The question therefore of whether a particular invention is novel is “wholly apart from whether the invention falls into a category of statutory subject matter.” In re Bergy, 596 F.2d 952, 961 (Cust. & Pat.App., 1979) (emphasis deleted). See also Nickola v. Peterson, 580 F.2d 898 (CA6 1978)...[A]n inquiry must be made into whether the claim is seeking patent protection for that formula in the abstract. A mathematical formula as such is not accorded the protection of our patent laws, Gottschalk v. Benson, 409 U.S. 63, 93 S.Ct. 253, 34 L.Ed.2d 273 (1972), and this principle cannot be circumvented by attempting to limit the use of the formula to a particular technological environment. Parker v. Flook, 437 U.S. 584, 98 S.Ct. 2522, 57 L.Ed.2d 451 (1978). Similarly, insignificant post-solution activity will not transform an unpatentable principle into a patentable process. To hold otherwise would allow a competent draftsman to evade the recognized limitations on the type of subject matter eligible for patent protection.


Notice for all US Patent Applications filed on or after March 16, 2013: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The rejection of claims 13-17 under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al. (20160041153—published 02/11/2016) is maintained for reasons of record and the following. Brown et al. teach measuring biomarker levels in vesicles, which are a “membrane encapsulated structures that are shed from cells and found in bodily fluids” and are a good source of biomarkers (see Brown et al. at paragraph [0009]). Applicant has amended claim 13 to delete CD55 and CD59 as analytes, although claim 14 still recites these analytes. At Table 5, under “Disease Markers”, Brown et al. lists both mesothelin (p. 62) and superoxide dismutase-1 (p. 63). Regarding claim 14, Brown et al. also teaches NGAL and osteopontin, at Table 5 (p. 62) under the heading “Disease Markers” in Table 5.
As was noted at p. 3 of the Office action mailed 10/12/2021, although the first and second reagents recited in claim 13 are limited to specifically binding to the analytes recited in the respective Markush groups in that claim, claims 13-17 as a whole do not preclude additional reagents that interact with other analytes (see, for example claim 14). In other words, there could be a third (see claim 14), fourth, fifth, sixth (or 100th…) reagent. Brown et al. contemplate detecting one or more biomarkers from Table 5 (see, for example [0444]; [0542]). Brown et al. also teach kits at paragraph [0050]:
In a related aspect, the invention provides a kit comprising a reagent to carry out any of the methods of the invention. The reagent may be the binding reagent, including without limitation an antibody or aptamer to the one or more biomarker.

Brown et al. teach that a bodily fluid sample is obtained to perform analysis (see paragraph [0098]). In addition, Brown et al. teach that “[b]lood is collected under a standard phlebotomy protocol into an evacuated tube” (see paragraphs [0125]-[0127]). See also standard plasma collection protocol at paragraphs [0684]-[0690], standard serum collection protocol at paragraphs [0733]-[0735] and blood collection protocols at paragraph [0997] and Figure 25D of Brown and colleagues. The kits are described, for instance, in paragraph [0025] of Brown et al.
In an embodiment, the first reagent comprises a capture agent and the second reagent comprises a detector agent. The first and second reagents may comprise antibodies, aptamers, or a combination thereof. In an embodiment, the capture agent is tethered to a substrate, e.g., a well of a microtiter plate, a planar array, a micro bead, a column packing material, or the like. The detector agent may be labeled to facilitate its detection. The label may be a fluorescent label, radiolabel, enzymatic label, or the
like. The detector agent may be labeled directly or indirectly. Techniques for capture and detection are further described herein.

Further, multiple biomarkers can be assessed “sequentially or concurrently to characterize a phenotype” (see paragraph [0099] of Brown and colleagues).

The rejection of claims 13 and 15-17 under 35 U.S.C. 102(a)(1) as being anticipated by Demir et al. (Lung (2016) 194:409–417) is maintained for reasons of record and the following. As was noted in the previous rejection mailed 10/12/2021, Demir et al. teach that mesothelin and thioredoxin are suitable biomarkers for detecting mesothelioma and that ELISA kits were used to measure serum levels of these biomarkers (see abstract; p. 411, right column, 1st paragraph; p. 412, Table 2). ELISA kits contain both capture reagents and substrates onto which the reagents are immobilized. Blood samples were collected, thus it flows therefrom that the kits used to collect and measure the proteins included a needle or some other type of blood collection device. Since a fluid sample was used, it flows therefrom that the sample obtaining device is in fluid communication with the substrate. 

Response to Arguments
Applicant asserts at pages 8-9 that “the generic sections of the prior art relied upon…would at least require an ordinary skilled artisan to engage in a process of selection to arrive at the first and second analytes and therefore the first and second reagents, and that there is no teaching of a specific combination of mesothelin as the first analyte and a second analyte from the list recited claim 13.

This argument has been fully considered, but is not found persuasive. Brown et al. disclose mesothelin, SOD-1, osteopontin and NGAL in the same Table (5) underneath the same “Disease Marker” heading (see pages 62-63). The instant claims do not preclude additional reagents that interact with other analytes (see, for example claim 14), thus there could a third, fourth, fifth, sixth (or 100th…) reagent. In addition, throughout their disclosure, Brown et al. teach that multiple biomarkers can be detected (see, for example paragraph [0403]). In addition, the prior art of Demir et al. disclose a limited list of only six biomarkers for detection, including mesothelin and thioredoxin-1 (see abstract; p. 411, right column, under “Measurement of Biomarkers”). Given the disclosure of the biomarkers in the same Table and disease category by Brown and colleagues, and in the same limited study by Demir and colleagues, because these reagents are disclosed as being useful for the same categories, there is no necessity for “an ordinary skilled artisan to engage in a process of selection”. Applicant is arguing limitations not present in the claims.

Applicant argues at p. 8 that “a logical inference from the data in FIG. 19 (Table 1) is that detecting two or more biomarkers provides a much clearer indication of hydrosalpinx disease state”. Applicant asserts that the specific combinations recite in claim 13 are not taught by the prior art as required to establish anticipation. 

This argument has been fully considered, but is not found persuasive. Although two of the reagents recited in claim 13 are limited to specifically binding to the analytes recited in the respective Markush groups in that claim, claims 13-17 do not preclude additional reagents that interact with other analytes. Further, as noted by Applicant, the data presented in the instant application suggest the benefits of measuring more than two biomarkers “[s]ince some of the biomarkers are relevant for other diseases…[and may] facilitate a delineation between hydrosalpinx and other diseases” (p. 9 of Applicant’s Remarks filed 02/14/2022). Likewise, the applied prior art suggests detection of multiple biomarkers (see Demir et al., entire document; also paragraph [0403] of Brown and colleagues). Finally, the claims are drawn to a kit, not a method of treatment, so in the instant case, claim 13 only requires a kit comprising a reagent that binds mesothelin and another reagent that binds glutathione S-transferase pi 1 (GSTP1), peroxiredoxin-5 (PRDX5), thioredoxin (TXN), peroxiredoxin-6 (PRDX6) or superoxide dismutase-1 (SOD1). Only one of the reagents need comprise an antibody conjugated to a detection agent. There is nothing in the claims that limits the kit to just two reagents. 

Applicant argues at pages 9-10 that the prior art is directed to ovarian cancer biomarkers, whereas hydrosalpinx is a distinct disease.

This argument has been fully considered, but is not found persuasive. In fact, the prior art of Brown et al. is generically drawn to “Disease Markers” (see pages 62-63 in Table 5 under the heading “Disease Markers”) and the prior art of Demir et al. is drawn to biomarkers for mesothelioma. Since the claims are drawn to a kit, and therefore a product, the intended use of the kit is considered only insomuch as it changes the structure of the product. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art to patentably distinguish the claimed invention from the prior art.  If the prior art structure can perform the intended use, then it meets the claim. In the instant case, reagents for detecting the biomarkers mesothelin, TXN, SOD-1, NGAL and/or osteopontin are the same regardless of whether said detection is to be used for the intention of diagnosing hydrosalpinx, generic disease or mesothelioma. In summary, the intended use of the reagents and kit do not change the structure of the reagents/kit. 

Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649